ACCEPTED
                         01-15-00921-CV
                                 Filed
             FIRST  COURT6:41:42
                10/20/2015  OF APPEALS
                                    PM
                       HOUSTON,
                     Dwight        TEXAS
                            D. Sullivan
                  11/16/2015 12:00:00
                          County ClerkAM
                   CHRISTOPHER
              Galveston             PRINE
                        County, Texas
                                   CLERK




       FILED IN
1st COURT OF APPEALS
    HOUSTON, TEXAS
11/14/2015 7:02:38 AM
CHRISTOPHER A. PRINE
         Clerk